Citation Nr: 1217729	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, shell fragment wound (SFW), muscle group (MG) XIII, right thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals, SFW, MG XIV, right thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals, SFW, MG XV, right thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims for increased ratings in connection with muscle damage to MG XIII, XIV, and XV.

In February 2008, the Board remanded the claims for evidentiary development.  In July 2009, the Board denied the three claims.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and, pursuant to a May 2010 Joint Motion for Remand, an order of the Court, also dated in May 2010, vacated the Board's July 2009 decision and remanded the case to the Board for compliance with the instructions in the Joint Motion.  In September 2010, the Board remanded the claims for further evidentiary development.

In March 2012, the Veteran's representative submitted additional evidence to the Board in the form of private treatment records.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claims on appeal to the AOJ for additional development.

The parties to the May 2010 Joint Motion for Remand concluded, in part, that the results of a June 2008 VA examination were deficient to the extent that the examiner noted that pain could limit the Veteran's function, but did not discuss any loss of range of motion due to flare-ups.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In September 2010, the Board remanded the claims to have the AOJ make arrangements for the Veteran to have appropriate examinations to determine the current condition of his residuals of the SFW (MGs XIII, XIV, and XV) of the right thigh.  Pursuant to the Board's September 2010 remand, and in accordance with the May 2010 Joint Motion for Remand, another VA examination was conducted in August 2011.  The examination report contained sufficient evidence for evaluating the Veteran's disabilities in the context of the rating criteria.

As noted in the introduction, the Veteran's representative submitted additional private treatment records in March 2012.  A review of the additional records shows that the Veteran's disabilities may have increased in severity since the August 2011 VA examination.  An October 2011 record from Dr. L. Wright indicates that the Veteran has nerve injuries in the area of the right thigh SFW.  Additionally, a November 2011 record from Dr. K. Grinspun reflects that the Veteran has limitation of motion of the right hip secondary to pain and small pieces of shrapnel near the right hip.  Given that the Veteran's SFW disabilities may have worsened since the most recent VA compensation examination, the Board finds that the Veteran should be afforded another VA examination to assess the current degree of disability of the right thigh SFW disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements for the Veteran to have appropriate orthopedic and neurological examinations to determine the current condition of his residuals of the shell fragment wound (Muscle Groups XIII, XIV, and XV) of the right thigh.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiners in conjunction with the examination reports.  Any indicated studies should be performed.

The examiners should identify all residuals attributable to the Veteran's service-connected shell fragment wound to the right thigh, to include any scars, muscle, orthopedic, and neurological residuals.

If a right hip or right knee disability (including arthritis) is present, the examiners should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it is a residual of the service-connected shell fragment wound or was caused or aggravated by the service-connected shell fragment wound.

The examiners should note the range of motion measurements for the right knee and right hip, including flexion, extension, abduction, adduction, and inward and outward rotation, as appropriate.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during any flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiners are asked to describe whether pain significantly limits functional ability during flare-ups or when the right knee or right hip is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiners should specifically discuss the severity of any muscle impairment, including of Muscle Groups XIII, XIV, and XV.

The examiners should also describe in detail the Veteran's scars.

Finally, the examiners should state whether there are any neurological residuals associated with the Veteran's service-connected disability and identify any nerves involved.  If so, the examiners should also specifically discuss the extent, if any, of paralysis of the nerves involved (mild, moderate, moderately severe, severe, or complete).

The examination reports must provide complete rationale for all opinions. 

2.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

